Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 16.1 April 3, 2009 Securities and Exchange Commission treet, N.E. Washington, DC 20549 We have read the statements made by Newtown Lane Marketing, Incorporated under Item 4.01 of its Form 8-K dated April 3, 2009. We agree with the statements concerning our Firm in such Form 8-K; we are not in a position to agree or disagree with other statements of Newtown Lane Marketing, Incorporated contained therein. /s/ Malone & Bailey, PC Malone & Bailey, PC www.malone-bailey.com Houston, Texas
